Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021, 01/27/2020, 07/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a control unit” in claim claims 8, 9, 11, 12, and 13.
“at least one conveyor” in claim 8.
“the operating mechanism” claims 11, 12, 13.
Applicant should understand that the apparatus claims 8-15 elected on 10/07/2021 contain a variety of functional language.  Examiner is pointing out as many limitations as possible which do not recite sufficient structure and will attempt to provide the closest prior art as possible in Examination of the structure of said elected apparatus claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “at least one conveyor to transport a mold trolley may be provided with a female mould and a glass sheet placed in the female mould through at least one compartment heating the glass sheet to the press bending station” the only structure positively recited here is the conveyor.  It is unclear that a mould trolley is part of the claimed apparatus due to the use of the words “may be provided”

Claims 8, 9, 11, 12, and 13, recite control units.  For the purpose of this examination all control units mentioned in the claims will be examined as the same control unit.
Claim 10 recites, “transport a mold trolley may be provided with a female mould” it is unclear that the female mould is actually required.  It is further unclear how “a trolley” and a “custom-made trolley” are differentiated.  Although the claims are interpreted in light of the specification a “custom-made trolley” is not clearly defined in the claims nor the specification.
Claim 11 recites “at least one control unit” it is unclear if this limitation is intended to refer back to a control unit previously recited in claim 8, from which claim 11 depends or different control units.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 9 only recites the structure of the “control unit” the remainder of 

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Imaichi et al. (US 20090084138 A1) referred to as Imaichi herein after or, in the alternative, under 35 U.S.C. 103 as obvious over Mumford et al. (US 5906668 A) referred to as Mumford herein after.
Regarding claim 8 and 14, Imaichi disclose an apparatus ([0074]-[0102] disclose apparatus symbols) for bending glass sheets (10) comprising:
at least one compartment heating the glass sheet to be bent (heating furnace 12),
a press bending station (16) which comprises a male moulds (72/88) capable of bending glass sheet (G) by pressing it, the glass sheet (G) brought to the press bending station (16) through at least one compartment (heating furnace 12) heating the glass sheet,
at least one conveyor (roller conveyor 28 or rails 70 with wheels 108- see [0140]-[0152]) capable of transporting a shuttle, or mould trolley (66, or 86), that may be provided with a female mould and a glass sheet placed in the female mould (64) through the at least one compartment heating the glass sheet to the press bending station (See Fig 1-10), and
at least one control unit (11) (see at least [0138]) capable of control the functions of the apparatus (10), wherein the apparatus comprises
capable of replacing of the male mould being used at the press bending station with a male mould to be used next at least so that the control unit is configured to control the running of the trolley suitable for carrying the male mould through at least one compartment heating the glass sheet to the press bending station in order to receive the male mould to be removed from use on said trolley, and to control the running of said trolley from 5 the press bending station to carry the male mould removed from use away from the press bending station, and that the control unit is configured to control the running of the trolley suit able for carrying the male mould and provided with the male mould to be brought into use through at least one compartment heating the glass sheet to the press 10 bending station in order to carry the male mould to be brought into use to the press bending station.
All of the italicized claim limitations above are functional language.  The claims do not positively recite sufficient structural features to require this claim language.
Imaichi is considered to provide all of the positively recited structural features of the claimed apparatus as well as a controller capable of moving a full-face male bending mold in each horizontal direction as well as rotation thus Imaichi is considered to anticipate the claimed apparatus of claim 8.  
MPEP 2114 recites If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
 See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"

In the interest of compact prosecution it is noted that although the structure disclosed by Imiachi is considered capable of carrying out the functional limitations of the present claims Imaichi does not actually disclose a controller that recites replacing the forming mold.
In an analogous art of bending glass sheets Mumford discloses a motor control to move molds vertically for pressing and during installation and removal procedures (Col 19; lines 9-15, Claim 10).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the controller of Imaichi to also function to remove or instal the mold because Mumford discloses this is a known function in the art for the necessity of removial and installation of molds from a glass bending device.
Regarding claim 9, see the explanation of claim 8 above.
Regarding claim 10, Imaichi discloses a mould trolley (66) that that is capable of supporting a female mould (6484), or a custom-made trolley (130/140) capable of carrying the male mould (72/88).
Regarding claim 11, Imaich discloses an operating mechanism capable of descending verticallty to press the glass (at least [0136], [0155], [160]-[0161]).
Regarding claim 12, see the rejection of claim 8 above. 
Regarding claim 13, See the rejection of claim 8 above, furthermore Fig 1-14 of Imaichi. As stated above the controller of Imaichi discloses a trolley suitable for carrying a mold and the press bending includes the molds being structurally movable towards one another to press the glass as described by Imaichi (see at least “the discplacement” described in claim 1 of Imaichi. As recited above Imaichi discloses a controller capable of moving the top mold parallel with respect to the direction of conveyance as well as rotating, thus considered capable of controlling as required by claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaichi and Mumford as disclosed above and further in view of Frank et al. (US 20050044896 A1) herein after referred to as Frank.
Regarding claim 15, Imaichi discloses a heating furnace (12) pre-bending compartment (60) bending compartment (62), a support (130/140), or trolley, suitable for carrying the male mould (72/88).
Imaichi does not disclose is arranged to run to the press bending station through said at least one compartment heating the glass sheet. 
Frank discloses a press bending device for glass where the upper mold is moved along the glass bending device.

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Prior art disclosed a clock fixed to the stationary steering wheel column of an. automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves 'With wheel, was held to be obvious. 

Imaichi discloses the claimed invention except for the trolley for holding the lower mold versus upper mold being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the trolleys such that the mold is still transported through the bending apparatus, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art, especially where it was known by one of ordinary skill in the art as made obvious by Frank.
Alternatively, it would have been obvious to one of ordinary skill in the art to provide trolleys for both the upper and lower press molds because In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Additionally:
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Imaichi discloses the benefit of controlling the movement of the upper mold for alignment purposes, one of ordinary skill in the art would additionally have reason to provide the upper mold on a trolley known in the art for a bending device mold with expectation of success of further controlling movement of the male and female press dies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030106340 A1. US 20030106340 A1 pickup shuttles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741